
	
		III
		110th CONGRESS
		2d Session
		S. RES. 449
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2008
			Mr. Smith (for himself,
			 Mr. Lautenberg, Mr. Isakson, Mr.
			 Baucus, Mr. Coleman,
			 Ms. Snowe, Mr.
			 Stevens, Mr. Brownback,
			 Mr. Lieberman, Mrs. Dole, and Mr.
			 Martinez) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Relations
		
		RESOLUTION
		Condemning in the strongest possible terms
		  President of Iran Mahmoud Ahmadinejad's statements regarding the State of
		  Israel and the Holocaust and calling for all member States of the United
		  Nations to do the same.
	
	
		Whereas President of Iran Mahmoud Ahmadinejad stated on
			 October 26, 2005, that The establishment of the Zionist regime was a
			 move by the world oppressor against the Islamic world;
		Whereas President Ahmadinejad stated on October 26, 2005,
			 that Anybody who recognizes Israel will burn in the fire of the Islamic
			 nation’s fury;
		Whereas President Ahmadinejad stated on October 26, 2005,
			 that There is no doubt that the new wave in Palestine will soon wipe off
			 this disgraceful blot from the face of the Islamic world;
		Whereas President Ahmadinejad stated on October 26, 2005,
			 Is it possible for us to witness a world without America and Zionism?
			 But you should know that this slogan, this goal, can certainly be
			 achieved;
		Whereas President Ahmadinejad stated on October 26, 2005,
			 that The skirmishes in the occupied land are part of a war of destiny.
			 The outcome of hundreds of years of war will be defined in Palestinian land. As
			 the Imam said, Israel must be wiped off the map;
		Whereas President Ahmadinejad stated on December 14, 2005,
			 that They have invented a myth that Jews were massacred and place this
			 above God, religions and the prophets;
		Whereas President Ahmadinejad stated on December 14, 2005,
			 that If you have burned the Jews, why don't you give a piece of Europe,
			 the United States, Canada or Alaska to Israel. Our question is, if you have
			 committed this huge crime, why should the innocent nation of Palestine pay for
			 this crime?;
		Whereas President Ahmadinejad stated on February 11, 2006,
			 that The real Holocaust is what is happening in Palestine where the
			 Zionists avail themselves of the fairy tale of Holocaust as blackmail and
			 justification for killing children and women and making innocent people
			 homeless;
		Whereas President Ahmadinejad stated on February 11, 2006,
			 that We ask the West to remove what they created sixty years ago and if
			 they do not listen to our recommendations, then the Palestinian nation and
			 other nations will eventually do this for them;
		Whereas President Ahmadinejad stated on February 11, 2006,
			 Remove Israel before it is too late and save yourself from the fury of
			 regional nations;
		Whereas President Ahmadinejad stated on April 15, 2006,
			 that Whether you like it or not, the Zionist regime is heading toward
			 annihilation. The Zionist regime is a rotten, dried tree that will be
			 eliminated by one storm;
		Whereas President Ahmadinejad stated on April 24, 2006,
			 that We say that this fake regime cannot logically continue to
			 live;
		Whereas President Ahmadinejad stated on May 11, 2006, that
			 The West claims that more than six million Jews were killed in World War
			 II and to compensate for that they established and support Israel. If it is
			 true that the Jews were killed in Europe, why should Israel be established in
			 the East, in Palestine?;
		Whereas President Ahmadinejad stated on December 12, 2006,
			 that Thanks to people's wishes and God's will the trend for the
			 existence of the Zionist regime is downwards and this is what God has promised
			 and what all nations want … Just as the Soviet Union was wiped out and today
			 does not exist, so will the Zionist regime soon be wiped out;
		Whereas President Ahmadinejad stated on June 3, 2007, that
			 With God's help, the countdown button for the destruction of the Zionist
			 regime has been pushed by the hands of the children of Lebanon and Palestine …
			 By God's will, we will witness the destruction of this regime in the near
			 future;
		Whereas President Ahmadinejad stated on September 12,
			 2007, that We do not accept or officially recognize Israel. They are
			 occupiers and illegitimate; and
		Whereas President Ahmadinejad stated on January 30, 2008,
			 I advise you to abandon the filthy Zionist entity which has reached the
			 end of the line. It has lost its reason to be and will sooner or later
			 fall: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns in the
			 strongest possible terms President of Iran Mahmoud Ahmadinejad’s hateful and
			 anti-Semitic statements regarding the State of Israel and the Holocaust;
			 and
			(2)calls on all
			 member States of the United Nations to publicly condemn President
			 Ahma­dine­jad's statements as a violation of the principles of both the United
			 Nations Charter and the Universal Declaration of Human Rights.
			
